DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 19 of figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 3 is objected to because of the following informalities: claim 3 recites “wherein bowl profile” in line 1, --the—should be inserted before “bowl”.
Claim 4 is objected to because of the following informalities: claim 4 recites “wherein two lids” in line 1, --the—should be inserted before “two”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim1 recites the limitation "its outer surface", “the side furthest from the lid hinge” in line 7, “its inner surface” in line 8 and “the side of the bowl with the profile” in line 10.  There is insufficient antecedent basis for this limitation in the claim. Also, claim 1 recites “a base unit” in line 8, it is unclear if there are two base units or if the base unit of line 8 is referring back to the base unit of line 3.
Regarding claim 1 line 4, the phrase "may be” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 3 recites “wherein bowl profile can interlock with the base unit profile by a snap-fit action” it is unclear if applicant is claiming the snap-fit action.
Claim 4 recites “wherein two bowls and two lids are provided” however, claim 1, which claim 4 depends only recites a bowl and a lid, it is unclear how there are now two bowls and two lids.
Regarding claim 7 line 4, the phrase "may be” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2, 5 and 6 are rejected as depending from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 3532075) in view of Gibbs (US 2016/0192619).
Regarding claim 1, Cooper teaches an automatic animal feeder comprising: a bowl (removeable receptacles, col. 2, ll. 7-9), a base unit which accepts the bowl (device 11), a lid (covers 15 and 16) which may be closed to cover the bowl and prevent access to it, or opened about a hinge  to allow access to the bowl (spring hinges 37, col. 2, ll. 42-43), a lid control mechanism, capable of keeping the lid closed, or opening the lid (latch lock 29, col. 1, ll. 69-71) but fails to teach the bowl including a profile on its outer surface, on the side furthest from lid hinge, and a base unit including a corresponding profile on its inner surface, wherein the bowl profile and the base profile interlock when the bowl is positioned in the base unit, such that the side of the bowl with the profile is constrained against being lifted substantially vertically. However, Gibbs teaches a bowl (6302) including a profile on its outer surface (notched portion interlocked with 6301, fig. 63) and a base unit (6300) including a corresponding profile on its inner surface (6301), wherein the bowl profile and the base profile interlock when the bowl is positioned in the base unit, such that the side of the bowl with the profile is constrained against being lifted substantially vertically (para. 0540, fig. 63). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the removeable receptacles and base unit of Cooper’s device with an interlock system as taught by Gibbs to allow conventional bowls of various sizes to be used and to prevent unwanted movement by a feeding animal.
Regarding claim 3, Cooper as modified by Gibbs teaches the invention substantially as claimed and Gibbs further teaches wherein bowl profile can interlock with the base unit profile by a snap-fit action (para. 0540, fig. 63).
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper  in view of Gibbs, as applied to claim 1, further in view of O’Rourke (US 3720186).
Regarding claim 4, Cooper as modified by Gibbs teaches the invention substantially as claimed and Cooper further teaches wherein two bowls and two lids are provided (fig. 1) but fails to teach a removable joining member is provided that links the two lids so that one lid cannot open unless the other lid can also open. However, O’Rourke teaches a joining member (extension element 36, col. 3, ll. 31-47, fig. 1) that links two lids so that one lid cannot open unless the other lid can also open (a lid located under the extension member would not be able open without opening the adjacent lid). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Cooper’s lid with an extension element as taught by O’Rourke to allow an owner to close both lids simultaneously once the feeders are refilled. Regarding “removeable joining member” It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a removeable extension member, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan
Regarding claim 7, Cooper teaches an automatic animal feeder comprising: two bowls (removeable receptacles, col. 2, ll. 7-9), a base unit which accepts the bowl (device 11), two lids (covers 15 and 16) which may be closed to cover the bowls and prevent access to them, or opened about a hinge to allow access to the bowls (spring hinges 37, col. 2, ll. 42-43), a lid control mechanism, capable of keeping either of the two lids closed independently, or opening either of the two lids independently (latch lock 29, col. 1, ll. 69-71) but fails to teach a removable joining member that links the two lids so that one lid cannot open unless the other lid can also open. However, O’Rourke teaches a joining member (extension element 36, col. 3, ll. 31-47, fig. 1) that links two lids so that one lid cannot open unless the other lid can also open (a lid located under the extension member would not be able open without opening the adjacent lid). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Cooper’s lid with an extension element as taught by O’Rourke to allow an owner to close both lids simultaneously once the feeders are refilled. Regarding “removeable joining member” It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a removeable extension member, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. In this case, having a removeable extension member would allow the member to be easily replaced if damaged by an aggressive feeder animal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on 9am -5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EBONY E EVANS/Primary Examiner, Art Unit 3647